Citation Nr: 1444533	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-32 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating for great toe fracture residuals of in excess of 0 percent. 

2.  Entitlement to a disability rating for a right knee disorder in excess of 10 percent. 

3.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected right knee disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a left hip disorder.

6.  Entitlement to service connection for a stomach ulcer.


REPRESENTATION

Appellant (the Veteran) is represented by: Jan Dils, Attorney 
ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from November 1991 to June 1994.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the RO in Huntington, West Virginia.

The Veteran initiated appeals of a May 2011 denial of service connection for posttraumatic stress disorder (PTSD), erectile dysfunction, a sleep disorder, and irritable bowel syndrome; however, he did not perfect the appeal by submission of a VA Form 9 or similar document within the appropriate time period (60 days after the September 4, 2013 statement of the case).  In letters dated November 22, 2013, March 3, 2014, and June 5, 2014, each received after the appeal period had expired, the Veteran's attorney requested status updates regarding these claims.  As the period to perfect the appeal has expired, the Board does not have jurisdiction over these issues.  If the Veteran wishes to reopen the claim, he should submit new and material evidence to the RO.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Rating for Great Toe Fracture Residuals

There is considerable confusion in the record as to the identity of the service-connected great toe.  Service connection was granted in a September 1994 rating decision.  While that decision referred exclusively to the left great toe in the statement of the issues, the discussion of the evidence, and in the conclusion, the rating decision codesheet identifies the right great toe.  All rating codesheets since then have continued to identify the right great toe.  

The service treatment records are also inconsistent, but appear to indicate an injury solely affecting the left great toe.  While a March 28, 1994 treatment report identifies the right great toe as having been fractured, x-rays taken on March 24, 1994 were of only the left foot and identified only a trauma to the left great toe.  A March 30, 1994 profile examination identified a cast on the left foot.  An April 1994 follow-up examination also identified the left great toe as having been fractured.  

The post-service examinations conducted to evaluate the disability have focused on the right great toe.  An April 1996 VA examination focused solely on the right great toe and the Veteran's report to the examiner was that his right great toe was the one he injured in service.  Similarly, examinations in March 2010 and February 2011 focused on the right great toe.  

As noted above, the service treatment records strongly suggest that the left great toe was actually the toe injured in service.  If this is the case, the medical evidence, which is focused on the right great toe, is inadequate to evaluate the service-connected disability.  In any event, as the RO has been inconsistent on this point historically, the RO must make a specific determination as to which extremity is actually service connected before the Board can evaluate the merits of the claim.  

Issuance of Statement of the Case

By filing a notice of disagreement, which was received at the RO in February 2014, the Veteran has initiated an appeal of a January 2014 rating decision that denied claims of entitlement to service connection for disorders of the left knee, left hip, and back, as well as a stomach ulcer.  To date, a statement of the case has not been issued.  

Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the agency of original jurisdiction to direct that a statement of the case be issued.  See 38 C.F.R. §19.9(c)(2013); Manlincon v. West, 12 Vet. App. 238 (1999).

Issuance of Supplemental Statement of the Case

The RO obtained a VA examination of the Veteran's service-connected right knee in December 2013, prior to transfer of the appeal to the Board.  However, the RO has not prepared a supplemental statement of the case which considers the results of that examination.  The most recent supplemental statement of the case of record is dated December 2012.  

Evidence received by the agency of original jurisdiction prior to transfer of the records to the Board after an appeal has been initiated (including evidence received after certification has been completed) will be referred to the appropriate rating or authorization activity for review and disposition.  If the statement of the case and any prior supplemental statements of the case were prepared before the receipt of the additional evidence, a supplemental statement of the case will be furnished to the appellant and his or her representative as provided in 38 C.F.R. § 19.31 (2013), unless the additional evidence received duplicates evidence previously of record which was discussed in the statement of the case or a prior supplemental statement of the case or the additional evidence is not relevant to the issue, or issues, on appeal.  See 38 C.F.R. § 19.37 (2013).  

The Board finds that the December 2013 VA examination report is relevant to the issue of entitlement to an increased rating for the right knee disability and is not duplicative of evidence previously of record.  Therefore, a supplemental statement of the case is required.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case pertaining to the issues of entitlement to service connection for disorders of the left knee, left hip, and back, and a stomach ulcer, and in connection therewith, provide the Veteran with appropriate notice of his appellate rights.  The Veteran is reminded that, to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed after receiving the statement of the case.  See 38 C.F.R. § 20.202 (2013).  If, and only if, the Veteran perfects the appeal to any issues, the case must be returned to the Board for appellate review.

2.  Review the service treatment records and adjudicative history and make a specific determination as to whether the left or right great toe is service connected.  If additional examination is necessary to evaluate the service-connected disability, or if an opinion is necessary to resolve which toe is properly service connected, schedule the Veteran for an appropriate examination and/or opinion.  

3.  Readjudicate the issue of entitlement to a disability rating in excess of 10 percent for the service-connected right knee disability, taking into consideration all evidence received since the prior supplemental statement of the case, including the December 2013 VA examination report.  If additional evidence is obtained regarding the rating for great toe fracture residuals, readjudicate that issue as well.  

If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


